Bleckley, Judge.
1. Where the verdict is for the premises in dispute, and a large amount for mesne profits, and there is no evidence in the record on the subject of mesne profits, the verdict, as a whole, is without sufficient evidence to support it.
2. Where the plaintiff’s evidence shows that the defendant acquired possession of the premises under a written contract between the parties for an exchange of lands, the contract ought to be produced or accounted for. Its terms, and a failure by defendant to comply with them, ought to appear.
3. A deed executed in another state and attested by two witnesses, one of whom purports to be a justice of the peace, is not prepared for record without further authentication ; and though recorded, it is not admissible in evidence, even as color of title, without proof of execution. Code, §2106; 9 Ga. 440; 20 Ib. 312.
Judgment reversed.